Citation Nr: 0612381	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
of the lumbar spine with arthritis, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Douglas G. Ott, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Wichita, Kansas, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case in March 2005 for additional development.  That 
development has been accomplished and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran's disability due to spondylolisthesis of the 
lumbar spine with arthritis is manifested by mild 
neurological signs and symptoms; with flexion between 70 and 
80 degrees, extension between 20 and 30 degrees, right 
lateral flexion between 20 and 30 degrees, right lateral 
flexion between 25 and 30 degrees, and bilateral rotation of 
30 degrees, all of which produce subjective complaints of 
pain on motion.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for spondylolisthesis of the lumbar spine with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292 and 5243 (as in 
effect on and after September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
his service-connected spondylolisthesis of the lumbar spine 
with arthritis.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  The 
veteran was informed of the evidence needed to substantiate 
his claim by means of a March 2005 letter by the RO.  This 
letter provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A.           
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO also 
readjudicated the veteran's claim in July 2005 subsequent to 
the March 2005 notice letter.  See Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date for his service-connected low back disability.  
However, since the claim for an increased rating is being 
denied, no effective date will be assigned by virtue of this 
decision.  Therefore, there can be no possibility of any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran was also afforded two VA 
examinations to determine the nature and severity of his low 
back disability.  These examination reports appear adequate 
for rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Merits of the Claim

The record shows that the veteran developed low back pain 
while on active duty and was subsequently diagnosed with 
spondylolysis at L5.  In a May 1998 rating decision, the RO 
granted service connection and assigned a 10 percent 
evaluation for degenerative arthritis of the lumbar spine 
with spondylolisthesis.  In September 1999, the RO increased 
this disability evaluation to 20 percent.  

In October 2001, the veteran filed a claim for increased 
compensation benefits.  The RO denied the veteran's claim and 
continued the 20 percent evaluation.  Therefore, the issue on 
appeal is entitlement to a disability evaluation in excess of 
20 percent for spondylolisthesis of the lumbar spine with 
arthritis.  

A.  Factual Background

The veteran was afforded a VA examination in December 2001.  
During this examination, the veteran complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
explained that he experienced constant low back pain at level 
6 on a pain scale from zero to 10, which increased during 
flare-ups.  He indicated that he was not able to walk for 
more than a half a block without having to stop and sit for 
approximately five minutes.  He also reported difficulty with 
prolonged standing.  He explained that the pain was located 
in his lower back and would radiate into his left buttock.  
Pain also extended from the left leg to the left knee and 
ankle during flare-ups.  He indicated that he used a 
supportive chair at work, but that prolonged sitting still 
bothered his back.  The veteran indicated that he would 
experience flare-ups, particularly with cold weather, lasting 
from two to three days.  During such flare-ups, pain would 
reach level 8/10 and lasted approximately four to six hours.  
His wife would also have to help him out of bed and tie his 
shoes, because his ability to bend was limited.  He said he 
would occasionally use a cane during flare-ups.  

On physical examination, tenderness was present with 
palpation from L1 to L5 and at the left sacroiliac area and 
buttock.  Mild spasms were present.  There were no postural 
abnormalities, and musculature of the back appeared to be 
within normal limits.  Straight leg raising was positive to 
45 degrees.  The veteran denied bowel or bladder dysfunction.  
Reflexes were equal and within normal limits bilaterally.  
Range-of-motion testing revealed forward flexion to 70 
degrees, with pain at 60 degrees; extension to 20 degrees, 
with pain at 15 degrees; right lateral flexion to 21 degrees, 
with pain at 20 degrees; and left lateral flexion to 25 
degrees, with pain at 20 degrees.  The examiner noted that 
the veteran's spine was painful on motion.  X-rays revealed 
spondylolisthesis at L5, a significant anterior slippage, and 
marked narrowing of the L5 intervertebral disc space.  Based 
on these findings, the examiner diagnosed the veteran with 
"Degenerative arthritis of the lumbar spine with 
spondylolisthesis grade 2 with slippage at L5 with narrowing 
of the intervertebral space."

When examined by VA in March 2005, the veteran reported 
constant low back pain between level 7 and 8/10, with sharp 
pain radiating from the right knee to the ankle on the medial 
surface.  He denied bowel or bladder abnormalities.  He 
reported severe back stiffness, but denied fatigue, weakness, 
spasms, and flare-ups.  He also denied incapacitating 
episodes.  A physical examination revealed that his posture 
and gait were normal.  The veteran's thoracolumbar spine 
demonstrated active flexion to 80 degrees, with pain 
beginning at 70 degrees and ending at 34 degrees; extension 
to 30 degrees, with pain beginning at 30 degrees; right and 
left lateral flexion to 30 degrees; and right and left 
lateral rotation to 30 degrees, with pain at 30 degrees.  
There was no additional limitation of motion on repetitive 
use due to pain, fatigue, weakness, or lack of endurance.  
Muscle tone was normal.  A sensory examination of the lower 
extremities was normal, as knee and ankle jerks were 2+ 
bilaterally.  Lasegue's sign was positive, with the left 
greater than the right.  X-rays revealed narrowing of the L5-
S1 interspace, with appearance of spondylolisthesis and 
spondylolysis of L5, and considerable anterior osteophyte 
formation from L5.  The final diagnoses were (1) Grade 1 
spondylolisthesis, congenital, and (2) degeneration of the 
lumbar spine. 

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's lumbosacral spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the veteran is afforded the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 
2002).  

1.  Prior to September 23, 2002

For the period of the claim prior to September 23, 2002, the 
date on which the first regulatory amendment took effect, the 
veteran's disability due to spondylolisthesis of the lumbar 
spine with arthritis was evaluated as 20 percent disabling 
under Diagnostic Code (DC) 5293.  This code provides a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks; a 40 percent evaluation for recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief; and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

In addition, at the time the veteran filed his claim, 
limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provided a 10 percent evaluation for slight 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.  

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  To determine the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement." 38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a back 
disability as is limitation of motion, because "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Applying DC 5293 to the facts of this case, the Board finds 
that the preponderance of the evidence is against a 
disability evaluation in excess of 20 percent for the 
veteran's low back disability.  In this regard, the December 
2001 VA examination report noted that straight leg raising 
was positive to 45 degrees, and that reflexes were equal and 
within normal limits bilaterally.  Musculature of the back 
was also normal.  The March 2005 VA examination report also 
noted that a sensory examination of the veteran's lower 
extremities was normal, as knee and ankle jerks were 2+ 
bilaterally.   In light of these findings, the Board can only 
conclude that the veteran's neurological symptoms are 
consistent with no more than moderate intervertebral disc 
syndrome, for which a 20 percent rating is warranted under DC 
5293.  In other words, the evidence does not show that the 
veteran's low back disability is manifested by severe 
intervertebral disc syndrome with intermittent relief, as 
required for a 40 percent evaluation.  

In addition, the facts of this case show that the veteran's 
low back disability is manifested by no more than mild 
limitation of motion, for which a 10 percent evaluation is 
assigned, even with consideration of the veteran's complaints 
of pain.  38 C.F.R. § 4.71a, DC 5292.  The Board observes 
that the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  However, the Schedule for 
Rating Disabilities provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine for VA purposes 
to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  See 
Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  

A review of the evidence shows that the veteran's lumbosacral 
spine has demonstrated flexion between 70 and 80 degrees, 
extension between 20 and 30 degrees, right lateral flexion 
between 20 and 30 degrees, left lateral flexion between 25 
and 30 degrees, and right and left rotation to 30 degrees.  
The March 2005 VA examination report noted that there was no 
additional limitation of motion of the spine on repetitive 
use due to pain, fatigue, weakness, or lack of endurance.  
Thus, even with consideration of the veteran's complaints of 
pain, the Board finds that the veteran's lumbar spine is 
manifested by only slight limitation of motion under DC 5292, 
for which a 10 percent evaluation is assigned.  38 C.F.R. 
§§  4.40, 4.45, 4.59.

Thus, the preponderance of the evidence is against a 
disability evaluation in excess of 20 percent for the 
veteran's low back disability for the period prior to 
September 23, 2002. 

2.  From September 23, 2002, to September 25, 2003

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R.  § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 20 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, DC 8520 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence in this case 
does not establish the occurrence of incapacitating episodes, 
as defined by Note 1 to DC 5293.  In this regard, the veteran 
specifically denied incapacitating episodes when examined in 
March 2005.  There is also no indication in the record that a 
physician has prescribed bedrest because of the veteran's low 
back disability.  As such, the revised version of DC 5293, in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an increased evaluation based upon 
incapacitating episodes.

Under this revised version of DC 5293, however, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.  

The Board notes that orthopedic manifestations may be 
evaluated under the rating criteria for limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  As 
previously discussed, the Board finds that the veteran's low 
back disability is manifested by mild limitation of motion of 
the lumber spine under DC 5292, for which a 10 percent rating 
is assigned.  

As to the determination of an appropriate evaluation for the 
veteran's neurological manifestations, the Board finds that 
the veteran's low back disability is manifested by mild 
incomplete paralysis of the sciatic nerve under DC 8520.  In 
this regard, the December 2001 VA examination report noted 
that straight leg raising was positive to 45 degrees, and 
that reflexes were equal and within normal limits 
bilaterally.  Musculature of the back was also normal.  The 
March 2005 VA examination report also noted that a sensory 
examination of the veteran's lower extremities was normal, as 
knee and ankle jerks were 2+ bilaterally.  Thus, no 
significant neurological findings have been attributed to the 
veteran's service-connected low back disability.  The Board 
thus concludes that the veteran's low back disability is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve under DC 8520, for which a 10 percent 
evaluation is warranted. 

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  The highest 
rated (most disabling conditions) are considered first, with 
less disabling conditions factored in later according to the 
percentage level of disability.  

Applying the Table here, the 10 percent evaluation for the 
veteran's orthopedic manifestations of his lumbosacral spine 
disability is combined with the 10 percent evaluation for his 
neurological manifestations, resulting in a "raw" combined 
rating of 19 percent.  This "raw" rating must next be 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  The veteran's 
raw 19 percent evaluation thus becomes a combined rating of 
20 percent. 38 C.F.R. § 4.25.  Thus, the preponderance of the 
evidence is against a disability evaluation in excess of 20 
percent during this period.  

3.  Since September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing intervertebral 
disc syndrome, continued to embody the aforementioned revised 
provisions of DC 5293 (as effective from September 23, 2002) 
with respect to the evaluation of incapacitating episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine do not warrant a 
disability evaluation in excess of 20 percent for the 
veteran's lumbosacral spine disability.  The veteran's 
thoracolumbar spine demonstrated flexion greater than 60 
degrees, with a combined motion of 230 degrees when examined 
in March 2005.  These findings are consistent with a 10 
percent evaluation for orthopedic manifestations.  In 
addition, for the period from September 26, 2003, the Board 
has already evaluated the veteran's neurological 
manifestations as 10 percent disabling under DC 8520.  Thus, 
the veteran's combined disability evaluation can be no higher 
than 20 percent.  See 38 C.F.R. § 4.25.  Thus, the 
preponderance of the evidence is against a disability 
evaluation in excess of 20 percent for the period since 
September 26, 2003.  

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the evidence does not show that the veteran's 
service-connected low back disability has caused marked 
interference with employment or has required 
hospitalizations.  At his December 2001 VA examination, the 
veteran said he was able to work but had to take breaks 
because of low back pain.  A March 2002 VA outpatient 
treatment record noted that the veteran was having difficulty 
reading fine print at his job with a computer company due to 
diabetes.  A December 2004 VA outpatient treatment record 
noted that the veteran recently started a new job.  However, 
none of these records indicates that the veteran's low back 
disability has markedly interfered with his employment.  

Although his low back disability may impact his ability to 
work, such impairment has already been contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R.                § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability evaluation higher than 20 percent for 
spondylolisthesis of the lumbar spine with arthritis is 
denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


